Title: From George Washington to Colonel James Livingston, 29 July 1779
From: Washington, George
To: Livingston, James


        
          Sir,
          Head Quarters West Point July 29th 1779
        
        I duly received your letter of the 25th of June which hurry of business has prevented my acknowleging sooner: Your Pay Master will have informed you of the reasons that prevented a settlement of your recruiting accounts.
        I am sorry for the uneasiness and desertion which you mention to have taken place in your regiment, on account of the superior advantages possessed by other troops; but as to your proposal to incorporate your Regiment in the New York line, there is one difficulty which could not be easily overcome. The officers could not be introduced into that line without affecting many of those already belonging to it, and occasioning material discontent.
        
        There are several regiments on Continental establishment in the same situation with yours, for which I have repeatedly solicited Congress to make some provision, which will put them upon an equal footing with others—I have lately renewed my application and I hope it will not be long before something is done—It is not in my power to give you the order you request for cloathing, as I have not done the like in any instance. I doubt not that General Gates will allow you to share in any public provision which may be made for the part of the army under his command. I am Sir Yr most Obedt hum. servant.
      